DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 5 and 18 are amended.
Claim 1 and 22-30 are canceled.
No newly added claims.

Status of claims
Claims 2-21 are pending, of which claims 2-21 are rejected under 35 U.S.C. 103.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The priority date request is placed in the file for Provisional Application: 62/289,345 filed on 02/01/16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ian Dobinson US 2015/0088861 A1 (hereinafter ‘Dobinson’) (IDS) in view of Vierich et al. US 2008/0104140 A1 (hereinafter ‘Vierich’) as applied, and further in view of .

As per claim 2, Dobinson disclose, A method for merging electronic files signifying non-textual content (Dobinson: paragraph 0111: disclose merging changes between files in Fig. 2A and Fig. 2B and the files are non-textual content), the method comprising: 
obtaining a first electronic file in a first format (Dobinson: paragraph 0118: Fig. 2A: disclose a first electronic file which is first version and in first format) and a second electronic file in a second format (Dobinson: paragraph 0118: Fig. 2B: disclose a second electronic file which is second version and in second format) non textual content (Dobinson: paragraph 0118: Fig. 2A and Fig. 2B are non-textual content and also examiner discuss non textual content in secondary art below); 
converting each of the first electronic file (Dobinson: paragraph 0091: disclose Fig. 2A in schematic view, examiner interprets schematic view as convert) and the second electronic file (Dobinson: paragraph 0091: disclose Fig. 2B in schematic view) into a systematic format (Dobinson: paragraph 0091: disclose Fig. 2A and Fig. 2B in schematic view, which examiner equates schematic view to systematic format). 
It is noted, however, Dobinson did not specifically detail the aspects of
said first file and said second file having non textual content; wherein the first electronic file and said second electronic file originate from a same original electronic file;

identifying differences in the merged electronic files, the differences being indicative of editorial changes made in the first and/or second electronic file prior to the merging as recited in claim 2.
On the other hand, Vierich achieved the aforementioned limitations by providing mechanisms of
said first file and said second file having non textual content; wherein the first electronic file and said second electronic file originate from a same original electronic file (Vierich: Paragraph 0036 and Fig. 1 Element 20 and Element 42: disclose Data Model 20 is the original electronic file which has non-textual content since being a data model and Model Copy 1 is first electronic file and Model Copy 2 is second electronic file, these two files originated from the same file); 
merging the converted first electronic file and the converted second electronic file into a merged electronic file (Vierich: Paragraph 0059: disclose a merging the model copy modified by a user is merged into the latest version of the master model in the repository) and 
identifying differences in the merged electronic files, the differences being indicative of editorial changes made in the first and/or second electronic file prior to the merging (Vierich: paragraph 0082 and Fig, 5: disclose element 204 modifies ‘editorial’ the model and in element 208 teaches merges).
The motivation for doing so would have been to a data model is edited, it is often preferable that multiple users or model authors can work on the model in parallel. To Vierich: paragraph 0002).
It is noted, however, neither Dobinson nor Vierich specifically detail the aspects of
wherein the systematic format translates ambiguous representations of the non-textual content into a same order of geometric-data representation by applying a predetermined rule or set of rules on the non-textual content as recited in claim 2.
On the other hand, Edelsbrunner achieved the aforementioned limitations by providing mechanisms of
wherein the systematic format translates ambiguous representations of the non-textual content into a same order of geometric-data representation by applying a predetermined rule or set of rules on the non-textual content (Edelsbrunner: Col 13 Lines 38-52: disclose local transformation ‘translation’ of repeated application to construct a quadrangulation ‘geometric-data’ representation by constraints ‘set of rules’).
The motivation for doing so would have been to automatically translate polygonal models of objects having triangulated surfaces into watertight NURBS surfaces while simultaneously detecting and preserving character lines and points in an efficient manner (Edelsbrunner: Col 2 Lines 52-55).
It is noted, however, neither Dobinson, Vierich nor Edelsbrunner specifically detail the aspects of

On the other hand, Breckenridge achieved the aforementioned limitations by providing mechanisms of
wherein the converting comprises detangling dependencies of structures within the non-textual content to obtain independent substructures (Breckenridge: paragraph 0047: disclose two subjects ‘substructures’ images ‘non-textual’ captured at the same time are separated ‘detangling dependencies’ and then combined with additional subjects into an assembled group image and paragraph 0116: disclose subject images color, scale or lighting adjustments made to the subject images, which implies that the original subject image is ‘detangled’ separated from other things to be included the group image. Paragraph 0117: disclose additional artwork is included in the assembled group images).
The motivation for doing so would have been to merge all the information taken at different times into a single image.
Dobinson, Edelsbrunner, Breckenridge and Vierich are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Merge Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Dobinson, Edelsbrunner, Breckenridge and Vierich because they are both directed to search engines and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Vierich, Breckenridge and 
Therefore, it would have been obvious to combine Vierich, Breckenridge and Edelsbrunner with Dobinson to obtain the invention as specified in instant claim 2.

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 2 above. In addition, Dobinson disclose, converting the merged electronic file to the first format (Dobinson: paragraph 0118: Fig. 2A: disclose a first electronic file which is first version and in first format) and/or the second format (Dobinson: paragraph 0118: Fig. 2B: disclose a second electronic file which is second version and in second format).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 2 and 3 above. In addition, Dobinson disclose, wherein the first format and the second format are different formats (Dobinson: paragraph 0102: disclose first cell view and second cell view. Examiner believes the art teaches two formats such schematic view and cell view and also examiner argues that the converting various formats to a neutral format is well known in the art at the time of filing this invention because when comparing to files need to be in the same format and therefore files from different formats need to be converted to same format for comparison).

Dobinson: paragraph 0016: disclose first and second version of IC design, where IC design is non-textual content), the method comprising: 
obtaining a first electronic file, comprising data signifying non-textual content in a first format (Dobinson: paragraph 0118: Fig. 2A: disclose a first electronic file which is first version and in first format); 
deconstructing the non-textual content data to elementary non-textual objects having a representation in the first format (Dobinson: paragraph 0011: disclose database is split ‘deconstruct’ into sections and smaller sets of objects for comparison); 
methodically converting the representation of the elementary non-textual objects from the first format to a systematic format (Dobinson: paragraph 0091: disclose Fig. 2A in schematic view, examiner interprets schematic view as convert); 
aggregate the representation of the elementary non-textual objects in the systematic format (Dobinson: paragraph 0129: disclose partitioned into sections and key is assigned to each other in each second, where examiner interprets the assigned key to each section as aggregation of the representation of the non-textual objects), to generate a second electronic file comprising data signifying the non-textual content in the systematic format (Dobinson: paragraph 0091: disclose Fig. 2A in schematic view, examiner interprets schematic view as convert). 
It is noted, however, Dobinson did not specifically detail the aspects of

rounding one or more values associated with the non-textual format to a predetermined resolution as recited in claim 5.
On the other hand, Edelsbrunner achieved the aforementioned limitations by providing mechanisms of
wherein methodically converting the representation of the elementary non-textual objects from the first format to the systematic format comprises utilizing a surjective representation of the elementary non-textual object (Edelsbrunner: Col 28 Lines 25-31: disclose surjective representation and Fig. 23: Col 24 Lines 22-23: disclose numerically likely evolutions),
rounding one or more values associated with the non-textual format to a predetermined resolution (Edelsbrunner: Col 5 Lines 39-42: disclose adjusting the shape to more closely conform to the surface representation of the second object. Examiner interprets the conformity as the predetermined resolution).
It is noted, however, neither Dobinson, Vierich nor Edelsbrunner specifically detail the aspects of
detangling dependencies of structures within the non-textual content to obtain independent substructures as recited in claim 5.
On the other hand, Breckenridge achieved the aforementioned limitations by providing mechanisms of
Breckenridge: paragraph 0047: disclose two subjects ‘substructures’ images ‘non-textual’ captured at the same time are separated ‘detangling dependencies’ and then combined with additional subjects into an assembled group image and paragraph 0116: disclose subject images color, scale or lighting adjustments made to the subject images, which implies that the original subject image is ‘detangled’ separated from other things to be included the group image. Paragraph 0117: disclose additional artwork is included in the assembled group images).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 5 above. In addition, Dobinson disclose, storing the second electronic file in a repository server, the repository server configured to store versions/revisions of files for providing version/revision control for the files (Dobinson: paragraph 0016: disclose first and second version of IC design, where IC design is non-textual content).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 5 above. In addition, Dobinson disclose, comparing the second electronic file with a third file, the third file comprising data having non-textual content in the systematic format (Dobinson: paragraph 0018: disclose comparison that determines one or more object differences and the results between first version of the subject IC design information to the second version of the subject IC design information in the second data store).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 5 and 7 above. In addition, Dobinson disclose, generating a comparison report indicative of differences and/or commonalities between the second electronic file and the third electronic file (Dobinson: paragraph 0101: disclose report the differences in various levels of detail).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 5 and 7 above. In addition, Dobinson disclose, providing a non-textual (visual) comparison between the second electronic file and the third electronic file by presenting the comparison report in a non-textual representation (Dobinson: paragraph 0108: disclose graphical differences/changes to be highlighted, which is non-textual representation).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 5, 7 and 8 above. In addition, Dobinson disclose, generating a merged file in the systematic format by merging the second electronic file with the third electronic file (Dobinson: paragraph 0113: disclose merge the differences from first to the second database ‘electronic file’ and the merged electronic file is the second database where the first database is merged in a format).

Dobinson: paragraph 0113: disclose merge the differences from first to the second database ‘electronic file’ and the merged electronic file is the second database where the first database is merged in a format).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 5 above. 
It is noted, however, Dobinson did not specifically detail the aspects of
wherein the non-textual content comprise geometric content and the systematic textual format comprises a surjective representation of polygons and/or Non-uniform rational basis splines (NURBS) based on coordinates and/or vector properties as recited in claim 12.
On the other hand, Edelsbrunner achieved the aforementioned limitations by providing mechanisms of
wherein the non-textual content comprise geometric content and the systematic textual format comprises a surjective representation of polygons and/or Non-uniform rational basis splines (NURBS) based on coordinates and/or vector properties (Edelsbrunner: Col 2 Lines 60-62: disclose NURBS representation).


It is noted, however, Dobinson did not specifically detail the aspects of
wherein the geometric content comprises a three- dimensional model for 3D-printing as recited in claim 13.
On the other hand, Edelsbrunner achieved the aforementioned limitations by providing mechanisms of
wherein the geometric content comprises a three- dimensional model for 3D-printing (Edelsbrunner: Col 1 Lines 15-18: disclose three-dimensional models of objects).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claims 5 and 12 above. 
It is noted, however, Dobinson did not specifically detail the aspects of
wherein the geometric content comprises a three/two- dimensional model for a construction plan as recited in claim 14.
On the other hand, Edelsbrunner achieved the aforementioned limitations by providing mechanisms of
wherein the geometric content comprises a three/two- dimensional model for a construction plan (Edelsbrunner: Col 1 Lines 15-18: disclose three-dimensional models of objects and construction plan is considered by examiner as just a 3D model).


It is noted, however, Dobinson did not specifically detail the aspects of
wherein the geometric content comprises a three/two- dimensional model for an automotive plan as recited in claim 15.
On the other hand, Edelsbrunner achieved the aforementioned limitations by providing mechanisms of
wherein the geometric content comprises a three/two- dimensional model for an automotive plan (Edelsbrunner: Col 1 Lines 15-18: disclose three-dimensional models of objects and automotive plan is considered by examiner as just a 3D model).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claims 5 and 12 above. 
It is noted, however, Dobinson did not specifically detail the aspects of
wherein the geometric content comprises a three/two- dimensional model for molding as recited in claim 16.
On the other hand, Edelsbrunner achieved the aforementioned limitations by providing mechanisms of
wherein the geometric content comprises a three/two- dimensional model for molding (Edelsbrunner: Col 1 Lines 15-18: disclose three-dimensional models of objects and molding is considered by examiner as just a 3D model).

Dobinson: paragraph 0124: disclose GUI which is considered as visual programming content).

As per claim 18, Dobinson disclose, A revision control system for electronic files representing non-textual content (Dobinson: paragraph 0016: disclose first and second version of IC design, where IC design is non-textual content), the system (Dobinson: paragraph 0024: disclose computer-implemented system) comprising 
a non-transitory memory (Dobinson: paragraph 0036: disclose non-transitory computer readable medium), configured for storing thereon a repository revision of an electronic file; and 
a processing circuitry configured to (Dobinson: paragraph 0024: disclose computer and computer contains a processing circuitry): remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 19, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 20, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US Pub. US 2004/0158495 A1 disclose “Collaborative web-based whiteboarding session conducting method for sales representatives, involves collaboratively creating diagram by sales representative and/or customer selecting diagram primitives from palette area”
US Pub. US 2006/092542 A1 disclose “Digital image segmenting method for use in e.g. cinema, involves selecting pixels in image to define pixel selection, and determining different sets of values present in pixel selection”
US Pub. US 2006/0263133 A1 disclose “Networked system for collaborative design, has web server accessing database, where design application is accessed by user to post designed image and is accessed via Internet by another user to create changes to designed image”

US Pub. US 2014/0215302 A1 disclose “Method for collaborating e.g. video on documents on client computing device, involves invoking merge service to request merging of modification to document with master document supporting version of feature in document”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159